Title: From Thomas Jefferson to Samuel Snowden, 29 September 1803
From: Jefferson, Thomas
To: Snowden, Samuel


          
            
              Sir
            
            Washington Sep. 29. 03.
          
          I pray you to recieve & apply the within sum of one hundred dollars to the use of those among you afflicted with the present sickness, who may be in need of it. I further request that no acknolegement may be made of it in the public papers, nor otherwise in any manner. I offer my best wishes for the reestablishment of the health of Alexandria, & to yourself my respectful salutations.
          
            
              Th: Jefferson
            
          
         